DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on February 9, 2021 has been entered. Claims 1 and 3-20 remain pending with claim 20 withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the method of claim 2” in line 1. However, claim 2 has been canceled so this dependency needed to be corrected. For present examination purposes, it is interpreted that claim 3 was meant to be dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4-6, 8, 11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouten et al. (“Combining anatomical, diffusion, and resting state functional magnetic resonance imaging for individual classification of mild and moderate Alzheimer's disease”) (hereinafter “Schouten”) in view of Ziegler et al. (“Models of the aging brain structure and individual decline”) (hereinafter “Ziegler”) also as evidenced by Smith et al. ("Advances in functional and structural MR image analysis and implementation as FSL") (hereinafter “Smith”).
Regarding claim 1, Schouten discloses a computer-implemented method for decoding patient characteristics and brain state from multi-modality brain imaging data (Abstract which describes classification with anatomical MRI, diffusion weighted MRI and resting state functional MRI for grey matter density, white matter density, fractional anisotropy, mean diffusivity, and sparse partial correlations), the method comprising: 
receiving a plurality of brain imaging datasets comprising brain imaging data corresponding to plurality of subjects (2.1.1. Participants and 2.1.2. MR acquisition describe the acquisition of MRI imaging datasets and 2.3. MRI preprocessing describes “preprocessing of the anatomical MRI included brain extraction” and therefore the images contained the brain); 
aligning the plurality of brain imaging datasets to a common reference space (“MRI data were preprocessed using FMRIB Software Library (FSL, version 5.0) (Smith et al., 2004; Jenkinson et al., 2012)” 2.2. Software, wherein as evidenced by the cited reference Smith, FMRIB Software includes “FLIRT—affine intermodal image registration “ which “provides a fast, accurate, robust, and objective way to align images of the same or different MR modalities, crucial form any applications such as localizing functional activations within a subject’s own neuroanatomy and for allowing group comparisons via the registration to a standard image” Structural MRI analysis research, wherein FLIRT is an acronym for FMRIB’s Linear Image Registration Tool, Structural MRI analysis research); 
extracting a plurality of quantitative measures from each brain imaging dataset (2.5. Anatomical features, 2.6. Diffusion features, and 2.7. Functional connectivity features describe extracting quantitative measures such as the grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) values, and functional connectivity from the brain dataset); 
receiving a plurality of non-imaging characteristics corresponding to each subject (2.8. Elastic net classification with nested cross validation describes “included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject”);
receiving a new brain imaging dataset corresponding to a new subject (as described in 2.8. Elastic net classification with nested cross validation, “This model was used to make predictions for each participant in the test set. This procedure was repeated 10 times so that each participant was part of the test set once. By using this approach we did not use the test set to estimate the model, nor the penalty parameters that we used to train the model”); 
extracting a plurality of new quantitative measures from the new brain imaging dataset (as described above, the quantitative measures of brain imaging datasets of subjects are extracted for use in a model; it is later described that “This model was used to make predictions for each participant in the test set” 2.8. Elastic net classification with nested cross validation), wherein the plurality of new quantitative measures differ from the plurality of quantitative measures (as described above, the quantitative measures include quantitative measures such as the grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) 2.8. Elastic net classification with nested cross validation, there is an effort to reduce variability that would result from random partitioning in training and test folds, where 9 participants are the training set and 1 participant is the test set and having variability would mean that the values across participants differed or varied); 
receiving one or more known non-imaging characteristics corresponding to the new subject (continued from the above quotation from 2.8. Elastic net classification with nested cross validation: “We also included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject”); and 
using the model to predict one or more unknown characteristics corresponding to the new subject based on the plurality of new quantitative measures and the one or more known non-imaging characteristics (2.8. Elastic net classification with nested cross validation describes using the six feature vectors (which includes grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) values, and functional connectivity) as well as age and sex to predict a value between 0 and 1 where 0 represents a control subject and 1 represents a subject with Alzheimer's disease (AD) with the model).
Schouten does not disclose training a forward model to map the plurality of non-imaging characteristics to the plurality of quantitative measures; and using the forward model.
However, Ziegler, also in the field of prediction models for the brain, does teach training a forward model to map the plurality of non-imaging characteristics to the plurality of quantitative measures (“A generative (or forward) model predicts the brain structural differences Y as some parametric function G of age, i.e., Y = G(age, β)…Building a generative model of Y Generative and Recognition Models of Age, and fig. 1 shows developmental status (e.g. age) predicts imaging data (e.g. MRI, DTI, fMRI), which is the brain structural differences Y); and using the forward model (described in Generative and Recognition Models of Age). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate training a forward model because forward models are simple and reliable for simulating/predicting an outcome based on one or more inputs.
Regarding claim 4, Schouten discloses the plurality of brain imaging datasets comprise one or more of a 3D structural MRI dataset, a diffusion MRI dataset, a resting-state functional MRI dataset, and a task-based functional MRI dataset (as cited with respect to claim 1, Schouten discloses “anatomical MRI, diffusion MRI, and resting state functional MRI scans” 2.1.1. Participants, 2.1.2. MR acquisition, and 2.3. MRI preprocessing). 
Regarding claim 5, Schouten discloses the plurality of quantitative measures comprise one or more of brain structure volumes, structural connectivity between atlas brain regions,-2-DOCKET NO.: 2017P14615US Application No.: 15/792,041Response to Non-Final Office Action dated: May 4, 2020functional connectivity between atlas brain regions, activation maps for different stimuli, and activation maps for stimulus contrasts (as cited with respect to claim 1,Schouten discloses functional connectivity in 2.7. Functional connectivity features).  
Regarding claim 6, Schouten discloses the plurality of non-imaging characteristics corresponding to each subject comprise one or more of demographics information, medical 2.8. Elastic net classification with nested cross validation).  
Regarding claim 8, Schouten discloses the model is trained by a process comprising: 
for all subjects, transform the plurality of quantitative measures from each brain imaging dataset in to a quantitative measures vector (2.5. Anatomical features, 2.6. Diffusion features, and 2.7. Functional connectivity features describe creating feature vectors for GMD, WMD, FA, MD, and functional connectivity); and 
learning one or more regression models that predict the quantitative measures from the characteristics (“all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject” 2.8. Elastic net classification with nested cross validation, wherein the features are feature vectors for GMD, WMD, FA, MD, and functional connectivity.  
Schouten does not disclose training a forward model by a process comprising: aggregating the quantitative measures vector corresponding to all the subjects into a quantitative measures matrix; -4-DOCKET NO.: 2017P14615USApplication No.: 15/792,041Response to Non-Final Office Action dated: May 4, 2020for all subjects, transform the plurality of non-imaging characteristics into a characteristics vector; aggregating the characteristics vector corresponding to all the subjects into a characteristics matrix; and learning one or more models that predict the quantitative measures matrix from the characteristics matrix. 
However, Ziegler does teach training a forward model (“generative (or forward) model predicts the brain structural differences Y as some parametric function G of age” Generative and Recognition Models of Age) by a process comprising: aggregating the quantitative measures vector corresponding to all the subjects into a quantitative measures matrix (“We take m subjects’ morphometry datasets, each having n structural features that correspond to voxels or Age-Related Effects, Trajectories, and Regression); -4-DOCKET NO.: 2017P14615USApplication No.: 15/792,041Response to Non-Final Office Action dated: May 4, 2020for all subjects, transform the plurality of non-imaging characteristics into a characteristics vector (“the corresponding subject ages in the m × 1 column vector age = [age1, age2, …, agem]T” Age-Related Effects, Trajectories, and Regression); aggregating the characteristics vector corresponding to all the subjects into a characteristics matrix (“GLM matrix form Y = XB + E , using the design matrix X = [age0, age1, …, agep] containing column-wise ascending powers of subject ages” Mass-univariate generative models of age); and learning one or more models that predict the quantitative measures matrix from the characteristics matrix (Y (the brain structural differences) is predicted from age Generative and Recognition Models of Age, wherein Y is a matrix and ages are in matrix X according to “GLM matrix form Y = XB + E , using the design matrix X = [age0, age1, …, agep]” and the equation: 
    PNG
    media_image1.png
    25
    312
    media_image1.png
    Greyscale
). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate training a forward model by transforming quantitative measures and non-imaging characteristics into respective matrices and learning one or more models that predict the quantitative measures matrix from the characteristics matrix in order to efficiently and quantitatively determine the relationship between non-imaging characteristics and quantitative measures.
Regarding claim 11, Schouten discloses a computer-implemented method for decoding patient characteristics and brain state from multi-modality brain imaging data (Abstract which describes classification with anatomical MRI, diffusion weighted MRI and resting state 
receiving a brain imaging dataset corresponding to a subject (2.1.1. Participants and 2.1.2. MR acquisition describe the acquisition of MRI imaging datasets and 2.3. MRI preprocessing describes “preprocessing of the anatomical MRI included brain extraction” and therefore the images contained the brain); 
extracting a plurality of quantitative measures from the brain imaging dataset (2.5. Anatomical features, 2.6. Diffusion features, and 2.7. Functional connectivity features describe extracting quantitative measures such as the grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) values, and functional connectivity from the brain dataset); 
receiving one or more known non-imaging characteristics corresponding to the subject (2.8. Elastic net classification with nested cross validation describes “included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject”); and 
using a model to predict one or more unknown characteristics corresponding to the subject based on the plurality of quantitative measures and the one or more known non- imaging characteristics (2.8. Elastic net classification with nested cross validation describes using the six feature vectors (which includes grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) values, and functional connectivity) with a model to predict a value between 0 and 1 where 0 represents a control subject and 1 represents a subject with Alzheimer's disease (AD), wherein “We also included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were 2.8. Elastic net classification with nested cross validation) that differ from the plurality of quantitative measures extracted from the brain imaging data set (as described above, the quantitative measures include quantitative measures such as the grey matter density (GMD), white matter density (WMD), fractional anisotropy (FA), mean diffusivity (MD) values, and functional connectivity from the brain dataset which are feature vectors, and as described in 2.8. Elastic net classification with nested cross validation, there is an effort to reduce variability that would result from random partitioning in training and test folds for the model, where 9 participants are the training set and 1 participant is the test set and having variability would mean that the values across participants differed or varied).
Schouten does not specifically disclose this model is a forward model.
However Ziegler, also in the field of prediction models for the brain, does teach using a forward model (described in Generative and Recognition Models of Age). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate training a forward model because forward models are simple and reliable for simulating/predicting an outcome based on one or more inputs.
Regarding claim 13, Schouten discloses receiving a plurality of brain imaging datasets comprising brain imaging data corresponding to plurality of subjects (as cited with respect to claim 11, 2.1.1. Participants, 2.1.2. MR acquisition, and 2.3. MRI preprocessing); aligning the plurality of brain imaging datasets to a common reference space (“MRI data were preprocessed using FMRIB Software Library (FSL, version 5.0) (Smith et al., 2004; Jenkinson et al., 2012)” 2.2. Software, wherein as evidenced by the cited reference Smith, FMRIB Software includes Structural MRI analysis research, wherein FLIRT is an acronym for FMRIB’s Linear Image Registration Tool, Structural MRI analysis research); extracting a plurality of quantitative measures from each brain imaging dataset (as cited with respect to claim 11, pertaining to GMD, WMD, FA, MD, and functional connectivity, 2.5. Anatomical features, 2.6. Diffusion features, and 2.7. Functional connectivity features); receiving a plurality of non-imaging characteristics corresponding to each subject (as cited with respect to claim 11, age and sex, 2.8. Elastic net classification with nested cross validation). 
Schouten does not disclose training the forward model to map the plurality of non-imaging characteristics to the plurality of quantitative measures.  
However, Ziegler does teach training the forward model to map the plurality of non-imaging characteristics to the plurality of quantitative measures (“A generative (or forward) model predicts the brain structural differences Y as some parametric function G of age, i.e., Y = G(age, β)…Building a generative model of Y requires a-priori information and assumptions regarding how the brain structure is explicitly related to age. For instance one assumes whether G contains linear, polynomial, or more complex functions of age. Then, by testing significance of these parameters β and differences of model performance one is able to infer about age effects and different shapes of age trajectories, non-linear terms, etc.” Generative and Recognition Models of Age, and fig. 1 shows developmental status (e.g. age) predicts imaging data (e.g. MRI, DTI, fMRI), which is the brain structural differences Y). 

Regarding claim 14, Schouten discloses the model is trained by a process comprising: for all subjects, transform the plurality of quantitative measures from each brain imaging dataset in to a quantitative measures vector (2.5. Anatomical features, 2.6. Diffusion features, and 2.7. Functional connectivity features describe creating feature vectors for GMD, WMD, FA, MD, and functional connectivity); and learning one or more regression models that predict the quantitative measures from the characteristics (“all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject” 2.8. Elastic net classification with nested cross validation, wherein the features are feature vectors for GMD, WMD, FA, MD, and functional connectivity).  
Schouten does not disclose training a forward model by a process comprising: aggregating the quantitative measures vector corresponding to all the subjects into a quantitative measures matrix;-4-DOCKET NO.: 2017P14615USApplication No.: 15/792,041 Response to Non-Final Office Action dated: May 4, 2020for all subjects, transform the plurality of non-imaging characteristics into a characteristics vector; aggregating the characteristics vector corresponding to all the subjects into a characteristics matrix; and learning one or more models that predict the quantitative measures matrix from the characteristics matrix. 
However, Ziegler, does teach training a forward model (“generative (or forward) model predicts the brain structural differences Y as some parametric function G of age” Generative and Recognition Models of Age) by a process comprising: aggregating the quantitative measures vector corresponding to all the subjects into a quantitative measures matrix (“We take m subjects’ morphometry datasets, each having n structural features that correspond to voxels or Age-Related Effects, Trajectories, and Regression);-4-DOCKET NO.: 2017P14615USApplication No.: 15/792,041 Response to Non-Final Office Action dated: May 4, 2020for all subjects, transform the plurality of non-imaging characteristics into a characteristics vector (“the corresponding subject ages in the m × 1 column vector age = [age1, age2, …, agem]T” Age-Related Effects, Trajectories, and Regression); aggregating the characteristics vector corresponding to all the subjects into a characteristics matrix (“GLM matrix form Y = XB + E , using the design matrix X = [age0, age1, …, agep] containing column-wise ascending powers of subject ages” Mass-univariate generative models of age); and learning one or more models that predict the quantitative measures matrix from the characteristics matrix (Y (the brain structural differences) is predicted from age Generative and Recognition Models of Age wherein Y is a matrix and ages are in matrix X according to “GLM matrix form Y = XB + E , using the design matrix X = [age0, age1, …, agep]” and the equation: 
    PNG
    media_image1.png
    25
    312
    media_image1.png
    Greyscale
). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate training a forward model by transforming quantitative measures and non-imaging characteristics into respective matrices and learning one or more models that predict the quantitative measures matrix from the characteristics matrix in order to efficiently and quantitatively determine the relationship between non-imaging characteristics and quantitative measures.
Regarding claim 16, Schouten discloses the plurality of brain imaging datasets comprise one or more of a 3D structural MRI dataset, a diffusion MRI dataset, a resting-state functional MRI dataset, and a task-based functional MRI dataset (as cited with respect to claim 11, 2.1.1. Participants, 2.1.2. MR acquisition, and 2.3. MRI preprocessing).  
Regarding claim 17, Schouten discloses the plurality of quantitative measures comprise one or more of brain structure volumes, structural connectivity between atlas brain regions, functional connectivity between atlas brain regions, activation maps for different stimuli, and activation maps for stimulus contrasts (as cited with respect to claim 11, Schouten discloses functional connectivity in 2.7. Functional connectivity features).  
Regarding claim 18, Schouten discloses the plurality of non-imaging characteristics corresponding to each subject comprise one or more of demographics information, medical history information, assay results, diagnosis information, and prognosis information (as cited with respect to claim 11, age and sex which are demographic information, 2.8. Elastic net classification with nested cross validation).  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Ziegler, as applied to claims 2 and 11 respectively, in further view of Qi et al. (“Multimodal Fusion With Reference: Searching for Joint Neuromarkers of Working Memory Deficits in Schizophrenia”) (hereinafter “Qi”).
Regarding claim 3, Schouten discloses a regression routine for the known non-imaging characteristics from the prediction of the one or more unknown characteristics (“We also included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject” 2.8. Elastic net classification with nested cross validation, wherein the model predicts the unknown 
Modified Schouten does not disclose regressing out effects of the known non-imaging characteristics. 
However, Qi also in the field of prediction models for the brain, does teach regressing out effects of the known non-imaging characteristics (“Gender, age and site were set as covariates, along with their interactions were all regressed out from fALFF, FA and GM matrices, respectively, to minimize their potential impact on the imaging data” D. Human Brain Data 2) Normalization and Site Effect Correction). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate regressing out the effects of known non-imaging characteristics in order to “minimize their potential impact on the imaging data” (D. Human Brain Data 2) Normalization and Site Effect Correction).
Regarding claim 12, Schouten discloses a regression routine for the known non-imaging characteristics from the prediction of the one or more unknown characteristics (“We also included age and sex to the model without any penalty, so that all estimated regression coefficients for the feature weights were conditional on the age and sex of the subject” 2.8. Elastic net classification with nested cross validation, wherein the model predicts the unknown characteristic (value between 0 and 1 which corresponds to being a control subject or a patient with AD).
Modified Schouten does not disclose regressing out effects of the known non-imaging characteristics. 
D. Human Brain Data 2) Normalization and Site Effect Correction). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate regressing out the effects of known non-imaging characteristics in order to “minimize their potential impact on the imaging data” (D. Human Brain Data 2) Normalization and Site Effect Correction).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Ziegler, as applied to claims 1 and 13 respectively, in further view of Mansi et al (US 2016/0196384) (hereinafter “Mansi”).
Regarding claim 7, modified Schouten does not disclose that receiving the plurality of non-imaging characteristics corresponding to each subject comprises: receiving an electronic medical record corresponding to each subject; and parsing each electronic medical record to extract the non-imaging characteristics corresponding to each subject. 
However, Mansi, also in the field of modeling brain datasets, does teach that the receiving the plurality of non-imaging characteristics corresponding to each subject comprises: receiving an electronic medical record corresponding to each subject (“In act 20, data representing a patient is obtained. One or more of different types of data are obtained. For example, data from a computerized medical record is obtained” [0030]); and parsing each electronic medical record to extract the non-imaging characteristics corresponding to each 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving the non-imaging characteristics from an electronic medical record that has been parsed because this would be more efficient and less erroneous than having someone manually enter the non-imaging characteristics from a paper medical record.
Regarding claim 19, modified Schouten does not disclose that receiving the plurality of non-imaging characteristics corresponding to each subject comprises: receiving an electronic medical record corresponding to each subject; and parsing each electronic medical record to extract the non-imaging characteristics corresponding to each subject. 
However, Mansi, also in the field of modeling brain datasets, does teach that the receiving the plurality of non-imaging characteristics corresponding to each subject comprises: receiving an electronic medical record corresponding to each subject (“In act 20, data representing a patient is obtained. One or more of different types of data are obtained. For example, data from a computerized medical record is obtained” [0030]); and parsing each electronic medical record to extract the non-imaging characteristics corresponding to each subject (“data from a computerized medical record is obtained, such as diagnosis, age, weight, and sex” [0030]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving the non-imaging characteristics from an electronic medical record that has been parsed because this would be more efficient and less .

Claims 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Ziegler, as applied to claims 8 and 14 respectively, in further view of Qi et al. (“Multimodal Fusion With Reference: Searching for Joint Neuromarkers of Working Memory Deficits in Schizophrenia”) (hereinafter “Qi”) and Chu et al. (“Kernel regression for fMRI pattern prediction”) (hereinafter “Chu”).
Regarding claim 9, Schouten does not disclose that the one or more regression models predict each column of the quantitative measures matrix separately. 
However, Qi, also in the field of prediction models for the brain, does teach the one or more regression models predict each column of the quantitative measures matrix separately (“After preprocessing, the three-dimensional brain images of each subject were reshaped into a one-dimensional vector and stacked, forming a matrix (NsubjxNvoxel) for each of the three modalities” (II. Methods and Materials Section D. Human Brain Data 2. Normalization and Site Effect Correction), wherein each vector is effectively a column of the matrix). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate predicting each column of the quantitative measures matrix separately because the matrix includes imaging data from multiple modalities and the prediction would be distinct for each modality, and therefore distinct for each column of the matrix (II. Methods and Materials Section D. Human Brain Data 2. Normalization and Site Effect Correction).

However, Chu, also in the field of prediction models for the brain, teaches that the regression models comprise ridge regression models (“This paper introduces two kernel-based regression schemes to decode or predict brain states from functional brain scans as part of the Pittsburgh Brain Activity Interpretation Competition (PBAIC) 2007, in which our team was awarded first place. Our procedure involved image realignment, spatial smoothing, detrending of low-frequency drifts, and application of multivariate linear and non-linear kernel regression methods: namely kernel ridge regression (KRR)” Abstract, wherein the ridge regression is described throughout Machine Learning). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ridge regression analysis because ridge regression “solves regression problems with high dimensional data in a computationally efficient way” (Abstract).
Regarding claim 10, modified Schouten teaches the method of claim 9, wherein the ridge regression models predict each column of the quantitative measures matrix separately. Qi does further teaches using generalized cross-validation to set a regularization parameter (“A similar cross-validation strategy (as shown in Fig. 6) was used to determine the λ in FBIRN data” (IV. Results of Human Brain Data A. FBIRN Results), wherein “λ is the regularization parameter balancing the weight of two objective functions” (II. Methods and Materials)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate using generalized cross-validation to set a IV. Results of Human Brain Data A. FBIRN Results).
Regarding claim 15, Schouten does not disclose the one or more regression models predict each column of the quantitative measures matrix separately and using generalized cross-validation to set a regularization parameter. 
However, Qi also in the field of prediction models for the brain, does teach the one or more regression models predict each column of the quantitative measures matrix separately (“After preprocessing, the three-dimensional brain images of each subject were reshaped into a one-dimensional vector and stacked, forming a matrix (NsubjxNvoxel) for each of the three modalities” (II. Methods and Materials Section D. Human Brain Data 2. Normalization and Site Effect Correction), wherein each vector is effectively a column of the matrix) and using generalized cross-validation to set a regularization parameter (“A similar cross-validation strategy (as shown in Fig. 6) was used to determine the λ in FBIRN data” (IV. Results of Human Brain Data A. FBIRN Results), wherein “λ is the regularization parameter balancing the weight of two objective functions” (II. Methods and Materials)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate building the matrices and using generalized cross-validation to set a regularization parameter in order to discover joint components of the same index across the multi-modalities (IV. Results of Human Brain Data A. FBIRN Results).
Modified Schouten does not specifically disclose that the regression models comprise ridge regression models. 
However, Chu, also in the field of prediction models for the brain, teaches that the regression models comprise ridge regression models (“This paper introduces two kernel-based Abstract, wherein the ridge regression is described throughout Machine Learning). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ridge regression analysis because ridge regression “solves regression problems with high dimensional data in a computationally efficient way” (Abstract).

Response to Arguments
Applicant sets forth on p. 8-9 of the remarks that Schouten does not disclose extracting a plurality of new quantitative measures from the new brain imaging dataset, wherein the plurality of new quantitative measures differ from the plurality of quantitative measures (emphasis added). This has been fully considered and found not persuasive. First, applicant appears to draw his own conclusion from the teachings of Schouten regarding what quantitative measures are “new” and what it means for the new quantitative measure to “differ” from the plurality of quantitative measures. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration as per MPEP 716.01. 2.8. Elastic net classification with nested cross validation. With this, it is further described in 2.8. Elastic net classification with nested cross validation that there are efforts made to “reduce the variability” resulting from the training and testing data. The fact that there is variability would mean that to some degree, the participant data differed/varied.
Applicant sets forth on p. 9 of the remarks that while Ziegler discloses a forward model, Ziegler does not specifically disclose using the forward model to predict one or more unknown characteristics corresponding to the new subject based on the plurality of new quantitative measures and the one or more non-imaging characteristics (emphasis added). This has been fully considered and found not persuasive. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This limitation recited in claim 1 is taught by a combination of references, Schouten in view of Ziegler. Schouten discloses using the model to predict one or more unknown characteristics corresponding to the new subject based on the plurality of new quantitative measures and the one or more known non-imaging characteristics, as described in the art rejections above and where “new” quantitative measures are the quantitative measures for subsequent participants as the initial procedure of extracting the quantitative measures (feature vectors) is “repeated 10 times so that each participant was part of the test set” as described in 2.8. Elastic net classification with nested cross validation). While Schouten did not disclose the use of a forward model, Ziegler, also in the field of prediction models for the brain, does teach using a forward model (described in Generative and Recognition Models of Age). In summary, Schouten in view of Ziegler does disclose the limitation. 
Applicant sets forth on p. 9 of the remarks that because Schouten is directed to using regression models to make predictions on patient data sets for which the regression model was created, and Ziegler describes using a generative model to predict brain structural differences as some parametric function of age that the teachings of Schouten are inapposite to the teachings of Ziegler. This has been fully considered and found not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated with respect to the independent claims, Ziegler, like Schouten is directed to the field of prediction models for the brain. More specifically, both pieces of art involve using brain imaging datasets and models that rely on non-imaging characteristics and quantitative measures, as seen throughout the art rejections.
Applicant sets forth on p. 10 that Schouten and Ziegler do not disclose one or more elements of claims 1 and 11. This has been fully considered and found not persuasive. As discussed above, Schouten and Ziegler are believed to teach all limitations of claims 1 and 11.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793